Third District Court of Appeal
                               State of Florida

                         Opinion filed October 26, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-569
                           Lower Tribunal No. 16-202
                              ________________


                           Kristine E. Rodriguez,
                                    Appellant,

                                        vs.

       Reemployment Assistance Appeals Commission, et al.,
                                   Appellees.


     An appeal from the Florida Reemployment Assistance Appeals Commission.

     Kristine E. Rodriguez, in proper person.

     Cristina A. Velez (Tallahassee), for appellee Reemployment Assistance
Appeals Commission.


Before SUAREZ, C.J., and WELLS and SCALES, JJ.

     SUAREZ, C.J.
      Appellant Kristine Rodriguez appeals the Reemployment Assistance Appeals

Commission’s dismissal of her appeal from an appeals referee’s decision that she

was not entitled to unemployment benefits.1 We affirm.

      The record establishes that the disqualification decision was issued on

November 19, 2015. Appellant was properly notified of the decision and was

properly advised of her right to appeal within 20 calendar days of the decision.

Appellant did not request review until January 19, 2016, a date well past the time for

appeal. On January 28, 2016 Appellant was ordered to show cause why her appeal

should not be dismissed. Appellant was again properly advised that she should

respond to the order within 10 calendar days. Appellant failed to respond to that

order and, as a result, on February 23, 2016 her appeal was dismissed by the

Commission on February 23, 2016.

      Because Appellant let the time periods for both the appeal and the show cause

order run, we affirm the dismissal of her appeal.

      Affirmed.




1
 In her Initial Brief Appellant discusses a separate order which required her to repay
benefits already paid. However, that order is not the subject of this appeal and we
do not address the substance of that order.

                                          2